Citation Nr: 0334636	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1984 to July 1987 and again from August 1991 to 
June 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which, in pertinent part, 
denied claims for service connection for sleep apnea and for 
a variously diagnosed psychiatric disorder, to include PTSD.  

The claim for service connection for a psychiatric disorder 
to include PTSD was denied in previous RO decisions, which 
the veteran failed to appeal in a timely fashion. [See the 
January and September 1994 RO decisions denying service 
connection for emotional stress, anxiety and nervous 
condition, the February 1996 RO decision denying service 
connection for PTSD and the December 1998 rating decision 
denying service connection for PTSD, anxiety reaction and 
depressive disorder.  While the RO did address the matters 
regarding a psychiatric disorder to include PTSD in December 
1998, the Board notes that pursuant to 38 U.S.C.A. § 5107 and 
notes following, a decision that became final from July 14, 
1999 through November 9, 2000, (here the December 1998 rating 
decision), may be readjudicated as if the denial had not been 
made.]

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, VA may reopen a previously and finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  While the December 2001 rating 
decision addressed this claim de novo, without discussing 
whether it was reopened (apparently based on the provisions 
stipulating that decisions that became final from July 14, 
1999 through November 9, 2000 may be readjudicated), because 
there were final decisions in this matter prior to the 
December 1998 rating, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Barnett v. Brown, 8 Vet. App 1 (1995).  That issue has been 
characterized accordingly.  The veteran was scheduled for a 
videoconference hearing but failed to report.
The matters of entitlement to service connection for a 
psychiatric disorder, including PTSD, based on de novo 
review, and for sleep apnea will be addressed in a REMAND 
which follows this decision.


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied 
service connection for a psychiatric disability characterized 
as PTSD, finding, essentially, that there was no evidence of 
a psychiatric disorder in service, no evidence of a psychosis 
within one year of separation from service, no confirmed 
diagnosis of PTSD, and no evidence to verify the occurrence 
of a stressor event during service.  

2.  Evidence received since the February 1996 RO decision was 
not previously of record; includes a diagnosis of PTSD and 
allegations of a stressor event capable of verification and 
thus bears directly on a basis for the previous denial of the 
claim; and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disorder to include PTSD 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  VA has not fully complied with the mandates of 
the VCAA, and those deficiencies are addressed in the REMAND 
that follows.  Despite the procedural deficiencies, the Board 
finds no reason to delay a decision on the matter of 
reopening the claim for service connection for PTSD; such 
processing is more expedient, and the veteran is not 
prejudiced by the determination below.  

The veteran asserts that she has psychiatric disability, 
including PTSD, due to stressful events in the Persian Gulf 
War.  The RO's last final denial of a claim for service 
connection for psychiatric disability was in February 1996, 
when it was determined, essentially, that there was no 
evidence of a psychiatric disorder in service, no evidence of 
a psychosis within one year of separation from service, no 
confirmed diagnosis of PTSD, and no evidence to verify the 
occurrence of a stressor event during service.  The veteran 
was notified of the decision in a March 1996 letter, and did 
not appeal it.  The February 1996 decision is final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
At the time of the February 1996 rating decision, the record 
included service medical records, which noted treatment for 
shortness of breath, increased heart rate and chest pains.  
Asthma and sinusitis were diagnosed.  On her June 1992 
separation examination, psychiatric evaluation was normal, 
but "stress" was noted in the summary of defects and 
diagnoses.  The February 1996 record also included a 
statement from the veteran, received in December 1995, 
reporting stressor events of witnessing a Sergeant being 
killed after turning over in his car, witnessing a child 
being run over, and witnessing a local man being run over 
when he fell out of a truck.  All allegedly occurred in 1991 
while the veteran was serving during the Persian Gulf War.  
(A note on bottom of the December 1995 statement read: "not 
specific enough info for request for verification from 
JESG.")  Also on file at the time of the February 1996 
rating decision were numerous VA and private medical records, 
dating from 1993, showing treatment for alcohol abuse, panic 
disorder, dysthymia, social phobia, depression, anxiety, 
personality disorder, and PTSD.  Stressor events in service 
were noted in some medical records, but most medical 
professionals indicated that the veteran's stress was related 
to her job as a budget analyst with the Army Reserve Center, 
and events involving unfair treatment, harassment and a claim 
with the EEOC.  The diagnoses on a July 1994 VA mental 
disorders examination were anxiety, rule out alcohol abuse, 
and possible personality disorder.  In a July 1995 letter, a 
VA staff psychologist indicated that the "PTSD appears to be 
related to psychologically traumatic events that occurred in 
the Persian Gulf War zone."  

Additional records received since the February 1996 rating 
decision include a report of a January 1998 VA psychological 
consultation.  The examiner noted that the veteran's symptoms 
(including distressing nightmares, increased arousal, 
recurrent thoughts of her Persian Gulf experiences, and 
recollections of people dying and fire and fumes from oil 
burning) were consistent with PTSD.  In summary, the VA 
physician indicated that the veteran's clinical presentation 
was consistent with PTSD, dysthymia and borderline 
personality disorder.  On VA mental disorders and PTSD 
examination in March 1998, the diagnosis was alcohol 
dependence, depressive disorder (not otherwise specified) and 
anxiety disorder (not otherwise specified).  The examiner 
noted that while PTSD had been diagnosed, there was no clear 
delineation of stressors and symptoms.  He added that PTSD 
had been diagnosed based on subjective reports provided in 
the course of psychological testing and was usually a 
provisional diagnosis.  VA examination reports dated in 
January and June 2001 also show a diagnosis of PTSD.  The 
June 2001 examiner reported a history of treatment for PTSD 
as the result of trauma sustained during the Gulf War.  The 
veteran also submitted a November 1999 statement identifying 
stressors in service, including the death of her driver, 
being at threat level "4" all of the time and having to 
wear a MOP suit and gas mask.  These incidents reportedly 
occurred in Kuwait, Port of Dammon, and Khobar Towers.  In 
November 1999, statements were received from friends and 
relatives essentially indicating that the veteran' 
psychiatric symptoms began when she returned from the Persian 
Gulf War.      
  
On review of the record, the Board finds that the above-noted 
additional evidence is new, as it was not previously of 
record.  Since this new evidence includes VA medical records 
showing a diagnosis of PTSD due to mental trauma in the Gulf 
War (the lack of which was a basis for the previous denial of 
the claim), it is relevant and probative in the matter of 
service connection for a psychiatric disorder to include 
PTSD, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  And as new and material evidence 
has been submitted, the claim of entitlement to service 
connection for a psychiatric disorder, including PTSD, may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder to include PTSD is granted.


REMAND

Psychiatric disorders, including PTSD have been diagnosed; 
however, to date, it has not been definitively established 
that the veteran was exposed to a stressor event in service.  
The veteran alleges she witnessed the death of her driver, 
the death of another soldier in a motor vehicle accident, and 
the death of a civilian man and boy when run over by 
vehicles.  She also made vague reference to stress associated 
with the threat level and wearing a MOP suit.  The Board 
notes that no attempt has been made to verify the veteran's 
claimed stressors, two of which, at least, appear verifiable. 

Furthermore, as noted above, on November 9, 2000, the VCAA 
became law.  Regulations implementing the VCAA have also been 
published.  The VCAA and implementing regulations apply in 
the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  Here, the RO has not sent the 
veteran proper VCAA notice under the Quartuccio guidelines.  

Consequently, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the United States Court of Appeals 
for the Federal Circuit decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); the guidelines of 
the Court in Quartuccio, supra; 
38 U.S.C.A. §§ 5102, 5103, and 5103A; and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
she needs to establish her claims, what 
the evidence shows, and of her and VA's 
respective responsibilities in claims 
development.  She should be advised of, 
and afforded, the requisite period of 
time for response.


2.  The veteran must be asked to provide 
specific information regarding the 
stressor event(s) she alleges occurred in 
1991 and 1992 while serving in the 
Persian Gulf.  She should specify with 
more precision:, the name and unit of 
anyone (her driver or Sergeant) she saw 
killed, as well as the approximate dates 
and places these events occurred, and her 
unit at the time.  She should be advised 
that this information is critical to her 
claim.  Then the RO should arrange for 
verification of the specific stressor 
event(s), 

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine whether she has 
a psychiatric disorder related to 
service.  The RO should identify for the 
examiner what stressors (if any) are 
verified.  If PTSD is diagnosed, the 
examiner must indicate whether that 
diagnosis is based on a verified 
combat/stressor event, or on some other 
life-event unrelated to service.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should be asked 
to provide a medical opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is related 
to service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The RO should then review the claims 
(the claim service connection for a 
psychiatric disorder de novo).  If either 
benefit sought remains denied, the 
veteran and her representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless she is 
notified.

The purposes of this remand are to ensure that notification 
mandates of the VCAA, are met, and to assist the veteran in 
the development of her claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



